Hurt, J.
The appellant was convicted upon an indictment charging that he did go near to the private residence .of Wm. Johnson, and did then and there use loud and vociferous, obscene, indecent and vulgar language, and then and there did swear and curse in a manner calculated to disturb the inhabitants of said private residence. Upon the trial the State, over the objections of the defendant, asked Wm. Johnson, the prosecutor, this question: “Was the language used by defendant at said time, used in a manner calculated to disturb your family? ” To this question the witness answered “yes.”
The question and answer were clearly inadmissible. This was not a matter about which the witness could give an opinion. The witness in such a case should give the facts, the manner of what was' said by, and the tone of voice of the defendant, leaving it to the jury to determine whether that which was said by him was calculated to disturb the inhabitants of the house. The court erred in permitting the question and answer.
We are also of the opinion that the evidence is not sufficient to support the verdict. For these reasons the judgment is reversed and the cause remanded.

Reversed and remanded.